         Case 5:18-md-02827-EJD Document 615 Filed 04/16/21 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:              Northern District of California

U.S. District Court case number: 5:18-md-02827-EJD

Date case was first filed in U.S. District Court: April 5, 2018

Date of judgment or order you are appealing: March 23, 2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
Best Companies, Inc.




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
KamberLaw, LLC
201 Milwaukee St, Suite 200

City: Denver                                  State: CO               Zip Code: 80206

Prisoner Inmate or A Number (if applicable):

Signature                                                               Date       April 16, 2021

     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 5:18-md-02827-EJD Document 615 Filed 04/16/21 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Best Companies, Inc.


Name(s) of counsel (if any):
Scott A. Kamber



Address: 201 Milwaukee St., Suite 200, Denver, CO 80206
Telephone number(s): 303-222-9008
Email(s): skamber@kamberlaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Apple Inc.


Name(s) of counsel (if any):
Christopher Chorba



Address: Gibson, Dunn & Crutcher LLP, 333 S. Grand Ave, Los Angeles, CA 90071
Telephone number(s): 213-229-7000
Email(s): cchorba@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 5:18-md-02827-EJD Document 615 Filed 04/16/21 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
All Named Plaintiffs

Name(s) of counsel (if any):
Joseph W. Cotchett

Address: Cotchett Pitre & McCarthy LLP, 840 Malcolm Rd, Suite 200, Burlingame, CA 94010
Telephone number(s): 650-697-6000
Email(s): jcotchett@jpmlegal.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
